Exhibit 10.91

 

CONSOL Energy Inc.

 

Equity Incentive Plan

 

Cover Sheet to

Non-Qualified Stock Option Agreement

 

Vesting Over Four Years

 

CONSOL Energy Inc. hereby grants an option to purchase shares of its Common
Stock to the optionee named below. The terms and conditions of the option are
set forth in this cover sheet and in the attached Nonqualified Stock Option
Agreement (together, the “Agreement”) and in the CONSOL Energy Inc. Equity
Incentive Plan (as amended, “Plan”), the terms of which are incorporated herein
by reference. To the extent the terms and conditions set forth on the Agreement
differ in any way from the terms set forth in the Plan, the terms of the Plan
shall govern.

 

Date of Option Grant

   :                     , 2006

Name of Optionee

   :    «fname» «lname»

Optionee’s Soc. Sec. No.

   :    «socsec»

No. of Shares of Common Stock Covered by Option

   :    «options»

Exercise Price Per Share

   :    $            

Vesting Start Date

   :                     , 2006

 

By signing this cover sheet, you agree to all of the terms and conditions of the
Agreement and the Plan, a copy of which may be obtained from Human Resources.

 

Optionee Signature:        

  

 

--------------------------------------------------------------------------------

CONSOL Energy Inc. :

  

 

--------------------------------------------------------------------------------

     J. Brett Harvey      President and Chief Executive Officer



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

1. Nonqualified Stock Option. The Option granted is intended to be a
Non-Qualified Stock Option and not an Incentive Stock Option under section 422
of the Internal Revenue Code, as amended (the “Code”) (capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Plan or
the cover sheet to which this Agreement is attached).

 

2. Vesting. Subject to Section 4 hereof, one-fourth of the Option shall vest and
become exercisable as of the first anniversary of the Date of Option Grant
(“Grant Date”) and an additional one-fourth of the Option shall vest and become
exercisable on each of the second, third and fourth anniversaries of the Grant
Date. For purposes of this Agreement, the term “Vested Portion” of the Option
means that portion which: (i) shall have become exercisable pursuant to the
terms of this Agreement; (ii) shall not have been previously exercised; and
(iii) shall not have expired, been forfeited or otherwise canceled in accordance
with the terms hereof or the Plan. For purposes of this Agreement, the term
“Non-Vested Portion” of the Option means that portion of the Option that is not
vested or exercisable and which has not otherwise expired, been forfeited or
canceled in accordance with the terms hereof or the Plan.

 

3. Exercise of Option.

 

(a) Subject to the provisions of the Plan and this Agreement (including
Section 4 hereof), the Optionee may exercise all or any part of the Vested
Portion of the Option at any time prior to the tenth anniversary of the Grant
Date (the “Expiration Date”); provided that the Option may be exercised with
respect to whole Shares only. In no event shall the Option be exercisable on or
after the Expiration Date.

 

(b) To the extent set forth in subparagraph (a) above, the Option may be
exercised by delivering to the Company at its principal office, or to such other
location designated by the Company, written notice of intent to exercise. Such
notice shall specify the number of Shares for which the Option is being
exercised and shall be accompanied by payment in full, or adequate provision
therefor, of the aggregate Exercise Price Per Share (“Exercise Price”), and any
applicable withholding tax and fees. The payment of the Exercise Price shall be
made: (i) in cash; (ii) by certified check or bank draft payable to the order of
the Company; (iii) by personal check payable to the order of the Company;
(iv) by tendering Shares, actually or constructively, which have been owned by
the Optionee for at least six months (and which are not subject to any pledge or
other security interest); or (v) by a combination of the foregoing, provided
that the combined value of all cash and cash equivalents and the Fair Market
Value of any such Shares so tendered to the Company as of the date of such
tender is at least equal to the Exercise Price. The Optionee may elect to pay
all or any portion of the Exercise Price by having Shares with a Fair Market
Value on the date of exercise equal to the Exercise Price withheld by



--------------------------------------------------------------------------------

the Company or sold by a broker-dealer. Subject to the preceding sentence, the
Optionee may elect to sell all Shares to cover Option costs, taxes, and fees,
and any remaining funds will be issued to Optionee. The payment of withholding
tax shall be subject to Section 8 of this Agreement.

 

(c) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Option may be exercised prior to the completion of any registration
or qualification of such Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any government
body or national securities exchange, that the Board shall in its sole
discretion determine to be necessary or advisable.

 

(d) Upon the Company’s determination that the Option has been validly exercised
as to any of the Shares, the Company shall issue or cause to be issued as
promptly as practicable certificates in the Optionee’s name for such Shares.
However, the Company shall not be liable to the Optionee for damages relating to
any delays in issuing the certificates or in the certificates themselves.

 

4. Termination of Employment.

 

(a) In the event that the Optionee’s employment with the Company (including any
Affiliate) is terminated for Cause (or in the event that the Optionee breaches
any of the covenants set forth in Sections 9 and 10 below), the Option (whether
vested or unvested) shall be deemed canceled and forfeited in its entirety on
the date of the Optionee’s termination of employment or breach of covenant, as
applicable. In addition, any Option exercised during the six month period prior
to such termination of employment or breach of covenant, as applicable, shall be
rescinded. Within 10 days after receiving notice of a rescission, the Optionee
shall pay to the Company an amount in cash equal to the gain realized by the
Optionee upon exercise of the Option. Such notice may be given at any time
within one year from the date of such exercise.

 

(b) In the event that the Optionee’s employment with the Company (including any
Affiliate) is terminated by the Optionee voluntarily, due to Disability or by
the Company without Cause, the Non-Vested Portion of the Option shall be deemed
canceled and forfeited on the date of Optionee’s termination of employment and
the Vested Portion, if any, of the Option as of the date of such termination
shall remain exercisable for the lesser of (i) a period of 90 days following
such termination of employment or (ii) until the Expiration Date, and, in either
event, the Vested Portion shall thereafter be deemed canceled and forfeited.

 

(c) Notwithstanding the provisions of Section 4(b) concerning an employment
termination by the Company without Cause, in the event that the Optionee’s
employment with the Company (including any Affiliate) is terminated by reason of
a reduction in force as specified and implemented by the Company, the Non-Vested
Portion of the Option shall continue to vest and become exercisable in
accordance with the schedule established under Section 2 of this Agreement and
the Option shall remain exercisable until the Expiration Date. In the event of
such an employment termination by reason of a reduction in force, the provisions
of subparagraphs 9(a)(i) and (a)(ii) shall not apply.



--------------------------------------------------------------------------------

(d) (i) Notwithstanding the provisions of Section 4(b) concerning a voluntary
termination, in the event that the Optionee’s employment with the Company
(including any Affiliate) is terminated on or after the date the Optionee has
reached the age of 55 by reason of an Early Retirement or Incapacity Retirement,
as defined herein, the Non-Vested Portion of the Option shall continue to vest
and become exercisable in accordance with the schedule established under
Section 2 of this Agreement and the Option shall remain exercisable until the
Expiration Date. For purposes of this Agreement and unless otherwise provided by
the Board at the time of such termination, the terms “Early Retirement” and
“Incapacity Retirement” shall have such meanings ascribed to them in the CONSOL
Energy Inc. Employee Retirement Plan, as amended, or any successor plan thereto
applicable to the Optionee.

 

(ii) Notwithstanding the provisions of Section 4(b) concerning a voluntary
termination, in the event that Optionee’s employment with the Company (including
any Affiliate) is terminated by reason of a Normal Retirement, as defined
herein, the Non-Vested Portion of the Option shall vest in its entirety on the
effective date of the Optionee’s retirement and the Option shall remain
exercisable until the Expiration Date. For purposes of this Agreement and unless
otherwise provided by the Board at the time of such termination, the term
“Normal Retirement” shall have such meaning ascribed to it in the CONSOL Energy
Inc. Employee Retirement Plan, as amended, or any successor plan thereto
applicable to the Optionee.

 

(iii) In the event that the Optionee’s employment with the Company (including
any Affiliate) is terminated by reason of death, the Non-Vested Portion of the
Option shall vest in its entirety immediately upon the date of the Optionee’s
death and the Option shall remain exercisable for the lesser of: (A) a period of
three years following death or (B) until the Expiration Date.

 

5. Change in Control. Upon a Change in Control prior to the Optionee’s
termination of employment with the Company (including any Affiliate), the
Non-Vested portion of the Option shall vest and, unless otherwise provided by
separate agreement between the Company and the Optionee, the Option shall remain
exercisable until the Expiration Date. Unless otherwise provided by separate
agreement between the Company and the Optionee, in the event that any benefits
under this Agreement, either alone or together with any other payments or
benefits otherwise owed to the Optionee by the Company on or after a Change in
Control would, in the Company’s good faith opinion, be deemed under Section 280G
of the Code, or any successor provision, to be parachute payments, the benefits
under this Agreement shall be reduced to the extent necessary in the Company’s
good faith opinion so that no portion of the benefits provided herein shall be
considered excess parachute payments under Section 280G of the Code or any
successor provision. The Company’s good faith opinion shall be conclusive and
binding upon the Optionee.

 

6. No Right to Continued Employment: No Rights as a Shareholder. Neither the
Plan nor this Agreement shall confer on the Optionee any right to continued
employment with the Company (including any Affiliate). The Optionee shall not
have any rights as a shareholder with respect to any Shares subject to the
Option prior to the date of exercise of the Option.



--------------------------------------------------------------------------------

7. Transferability. The Option is nontransferable and may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Optionee, except by will or the laws of descent and distribution. No transfer of
the Option shall be effective to bind the Company unless the Company shall have
been furnished with written notice thereof and a copy of such evidence as the
Board may deem necessary to establish the validity of the transfer and the
acceptance by the transferee of the terms and conditions hereof.

 

8. Withholding. The Optionee agrees to make appropriate arrangements with the
Company for satisfaction of any applicable federal, state, local or foreign tax
withholding requirements or like requirements, including the payment to the
Company at the time of any exercise of the Option of all such taxes and
requirements, and the Company shall have the right and is hereby authorized to
withhold from the Shares transferable to the Optionee upon any exercise of the
Option or from any other compensation or other amount owing to the Optionee such
amount (in cash, Shares or other property, as the case may be) as may be
necessary in the opinion of the Company to satisfy all such taxes and
requirements.

 

9. Non-Competition.

 

(a) The Optionee acknowledges and recognizes the highly competitive nature of
the business of the Company and its Affiliates and accordingly agrees that
during the term of the Optionee’s employment and for a period of two years after
the termination thereof:

 

(i) The Optionee will not directly or indirectly engage in any business which is
in competition with any line of business conducted by the Company or any of its
Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted any
such competing line of business;

 

(ii) The Optionee will not perform or solicit the performance of services for
any customer or client of the Company or any of its Affiliates;

 

(iii) The Optionee will not directly or indirectly induce any employee of the
Company or any of its Affiliates to (1) engage in any activity or conduct which
is prohibited pursuant to this subparagraph 9(a), or (2) terminate such
employee’s employment with the Company or any of its Affiliates. Moreover, the
Optionee will not directly or indirectly employ or offer employment (in
connection with any business which is in competition with any line of business
conducted by the Company or any of its Affiliates) to any person who was
employed by the Company or any of its Affiliates unless such person shall have
ceased to be employed by the Company or any of its Affiliates for a period of at
least 12 months; and



--------------------------------------------------------------------------------

(iv) The Optionee will not directly or indirectly assist others in engaging in
any of the activities, which are prohibited under subparagraphs (i) - (iii)
above.

 

(b) It is expressly understood and agreed that although the Optionee and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Optionee, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

10. Confidential Information and Trade Secrets. The Optionee and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Optionee will not
at any time during or after the Optionee’s employment with the Company
(including any Affiliate) disclose or use for the Optionee’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its Affiliates
or which is generally known to the industry or the public other than as a result
of the Optionee’s breach of this covenant. The Optionee agrees that upon
termination of employment with the Company (including any Affiliate) for any
reason, the Optionee will immediately return to the Company all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, which in any way relate to the business of the Company and
its Affiliates, except that the Optionee may retain personal notes, notebooks
and diaries. The Optionee further agrees that the Optionee will not retain or
use for the Optionee’s account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or any of its Affiliates.

 

11. Remedies. The Optionee acknowledges that a violation or attempted violation
on the Optionee’s part of Sections 9 and 10 will cause irreparable damage to the
Company and its Affiliates, and the Optionee therefore agrees that the Company
and its Affiliates shall be entitled as a matter of right to an injunction, out
of any court of competent jurisdiction, restraining any violation or further
violation of such promises by the Optionee or the Optionee’s employees, partners
or agents. The Optionee agrees that such right to an injunction is cumulative
and in addition to whatever other remedies the Company (including any Affiliate)
may have under law or equity.



--------------------------------------------------------------------------------

12. Failure to Enforce Not A Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

13. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Optionee or the Optionee’s transferee, if applicable, will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request in order to comply with applicable securities
laws, with this Agreement, or as the Company otherwise deems necessary or
advisable.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

 

15. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without the Optionee’s consent, modify or amend the terms and conditions of this
award, impose conditions on the timing and exercise of the Option, or take any
other action it deems necessary or advisable, to cause this award to comply with
Section 409A of the Code (or an exception thereto). Notwithstanding, the
Optionee recognizes and acknowledges that Section 409A of the Code may impose
upon the Optionee certain taxes or interest charges for which the Optionee is
and shall remain solely responsible.

 

16. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Optionee, to the Optionee’s address as shown in
the records of the Company or to such other address as may be designated in
writing by either party.

 

17. Award Subject to Plan; Amendments to Award. This Award is subject to the
Plan. The terms and provisions of the Plan as it may be amended from time to
time are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Agreement will govern and
prevail.

 

18. Lapse of Offer. Any failure of the Optionee to sign and return this
Agreement to the Vice President of Human Resources within 60 days of the Date of
Option Grant will result in revocation of this Option offer and all provisions
of this Agreement will expire and will be canceled and forfeited.

 

19. Entire Agreement. This Agreement and the Plan are intended to be the final,
complete, and exclusive statement of the terms of the agreement between Optionee
and the Company with regard to the subject matter of this Agreement. This
Agreement and the Plan supersede all other prior agreements, communications, and
statements, whether written or oral,



--------------------------------------------------------------------------------

express or implied, pertaining to that subject matter. This Agreement and the
Plan may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, oral or written, and may not be explained or
supplemented by evidence of consistent additional terms.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.